DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2. 	Claim 1, 3-9, 11-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2020/0169446 A1 or WO 2018/233587 A1 in English) in view of Takeda et al (US 2018/0007682 A1).
 	Regarding claims 1, 9 and 15, Chen teaches an apparatus (see Fig.1 and Fig.13, “device”) comprising: a processing element configured to cause a device (see Fig.1 and Fig.13, “device” and “processing element 1310”) to: 
 	operate within a specified frequency band within a specified coverage area of a wireless cellular network served by a cell (see Fig.1 and [0004], [0024], [0028], [0040], [0044], [0050], [0052], [0061], [0074], [0079], [0080] and [0083], “frequency”), 
 	monitor, during a cell-specific paging window, paging messages transmitted by the cell within the cell-specific paging window to multiple devices operating within the specified coverage area and targeted to receive corresponding paging messages (see Abstract, [0050], [0055], [0061], “time window for monitoring paging”, and see [0053], When the UE 110 wakes up, the UE 110 can listen for paging within a paging monitoring time window”, also see [0029], “While only one UE 110 is shown in FIG. 1, a plurality of UEs can be distributed within or outside of the cell 128, and served by the BS 120 or other BSs not shown in FIG. 1. In FIG. 1 example, the UE 110 is within the coverage of the cell 128”, and see [0033], [0035], [0045], [0065], “group of UEs”, “multiple UEs”), 
 	enter a sleep mode when the monitoring indicates that the paging messages do not include a respective paging message intended for the device (see [0057], “when no paging DCI intended for the UE 110 is detected, the UE 110 may turn to sleep state”), and 
 	process the respective paging message intended for the device when the monitoring indicates that the paging messages include the respective paging message intended for the device (see Fig.5 and [0020], “FIG. 5 shows an example paging process according to an embodiment of the disclosure”, [0050], “obtained during a synchronization process performed using the respective SS block can be used for decoding a PDCCH carrying the paging PCI”, [0052], [0059], [0062], [0064], [0067], [0072], [0073], “paging process”, “processing the paging message”).  
	Chen does not specifically disclose indicate to the cell whether the device has a capability to support standalone operation within the specified frequency band. 
 	Takeda teaches indicate to the cell whether the device has a capability to support standalone operation within the specified frequency band (see Fig.8, and [0118], “paging”, and see [0051], [0061], “The user terminal to which the second example is applied is supposed to have reported the following terminal abilities to the base station in advance: It can perform UL CA at a specific frequency by itself”). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Takeda into the system of Chen in order to provide a user terminal, radio base station, radio communication system, and radio communication method, which are applicable to the next-generation mobile communication system (see Takeda, [0001]).
 	Regarding claims 3, 11 and 17, the combination of Chen and Takeda further teaches the paging messages transmitted by the cell within the cell-specific paging window do not include paging messages intended for the device in response to the cell receiving an indication that the device does not support standalone operation within the specified frequency band (see Chen, Abstract, [0050], [0055], [0061], “time window for monitoring paging”, and see [0053], “When the UE 110 wakes up, the UE 110 can listen for paging within a paging monitoring time window”, also see Chen, [0057], “when no paging DCI intended for the UE 110 is detected, the UE 110 may turn to sleep state”, and see Takeda, [0051], [0061], “The user terminal to which the second example is applied is supposed to have reported the following terminal abilities to the base station in advance: It can perform UL CA at a specific frequency by itself”).  
 	Regarding claims 4, 12 and18, Chen further teaches the processing element is configured to further cause the device to: receive from the cell an indication that no paging messages intended for the device will be transmitted by the cell within a given transmission cycle, and enter the sleep mode in response to receiving the indication from the cell (see Chen, Abstract, [0050], [0055], [0061], “time window for monitoring paging”, and see [0053], “When the UE 110 wakes up, the UE 110 can listen for paging within a paging monitoring time window”, also see Chen, [0057], “when no paging DCI intended for the UE 110 is detected, the UE 110 may turn to sleep state”).  
 	Regarding claims 5, 13 and 19, the combination of Chen and Takeda further teaches the processing element is configured to further cause the device to receive the indication through one of: an empty paging message, or specific downlink control information (see Chen, [0010], [0011], [0028], [0033] [0060], [0061], [0064], [0065], [0068] to [0076], “indicator”, “indicate”, “indicating”, and/or see Takeda, [0007], [0035], [0036], [0039], [0041], [0096], [0097], “indicator”, “indicated”).  
 	Regarding claims 6, 14 and 20 Chen further teaches the processing element is configured to further cause the device to: receive an end-of-paging (EOP) message from the cell, wherein the EOP message indicates that the cell has stopped transmitting paging messages within a given transmission cycle, and enter the sleep mode in response to receiving the EOP message (see [0011], [0075], [0076], and Chen’s claim 10, “end of”, “paging”, and see [0057], “when no paging DCI intended for the UE 110 is detected, the UE 110 may turn to sleep state”).  
 	Regarding claims 7, 21 and 23, the combination of Chen and Takeda further teaches the processing element is configured to further cause the device to: obtain a random time value, start a timer based on the random time value, initiate a random access channel procedure upon expiration of the timer (see Takeda, [0097], “random access channel”).  
 	Regarding claims 8 and 22, Chen further teaches the processing element is configured to further cause the device to start the timer after one of: an end of the cell-end of”, “paging”, and see Chen, [0057], “when no paging DCI intended for the UE 110 is detected, the UE 110 may turn to sleep state”).  

Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642